This cause is before us on application of respondent to clarify that portion of our order of December 3, 1940, wherein we said: "We do not intend to intimate that we hold that the circuit court has jurisdiction to appoint receiver to supercede and oust the executors appointed by the county judge as judge of probate." . . .
The matter of ousting or removing executors is a matter within the exclusive original jurisdiction of the probate court under the provisions of the 1933 Probate Act. Such jurisdiction of the probate court may not be assumed or exercised by the court of chancery. This is true, although the court of chancery may, as a step ancillary to exercise of some recognized equity jurisdiction over certain peculiar and particular property in the hands of an administrator or executor, appoint a receiver to assume possession and control of that property because of a receivership of that particular property being necessary for its preservation as *Page 561 
an asset in the hands of the administrator or executor. The administrator or executor must be recognized as continuing as such until discharge by the probate court.
Where administrators or executors are charged with being guilty of fraud, mismanagement or waste in the administration of an estate the probate court has complete power and jurisdiction to determine such questions subject to review by the circuit court and then by the Supreme Court under the provisions of the 1933 Probate Act.
TERRELL, C. J., WHITIELD, BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., concurs specially.